Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Status
	Claims 1, 3-4, 9-12, 16-18, and 20 are pending and examined on the merits.
Claim 1 is currently amended.

Claim Interpretation
The claims have been amended to require that a custom endonuclease recognition site be “in incomplete linkage” with a locus of interest or transgene stack. The specification states, “incomplete linkage will result in appearance of recombinant gametes… as minority classes, depending on the genetic distance between locus A and locus B.” As discussed in the rejection under 35 USC 103. below, Wijnker and DeJong 2008 (Trends in Plant Science 13:12, p. 640-646) teach that recombination frequencies can be influenced by many factors including growth conditions (including temperature and UV exposure), sex, and genetic background (p. 640-641 of particular interest). This indicates that whether two chromosomal loci are deemed to be in incomplete linkage does not necessarily remain static. Two loci could be deemed to be completely linked under one growth condition or genetic background and then could be deemed to incompletely linked if placed under a treatment that results in increased recombination frequency as reviewed by Wijnker and DeJong. Thus, this recitation in the claims does little to limit the claims meaningfully.     

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 3-4, 9-12, 16-18, and 20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1) and Smith et al (US 2007/0117128 A1), and further in view of Wijnker and DeJong 2008 (Trends in Plant Science 13:12, p. 640-646). 
The claims are drawn to methods of creating a transgene stack in a plant cell comprising the steps: a) identifying a custom endonuclease recognition sequence that in incomplete linkage with a one locus of interest, b) expressing at least a first custom endonuclease that cleaves the recognition sequence for the custom endonuclease in the locus of interest and the custom endonuclease is expressed, c) integrating a first transgene into the cleavage site, d) generating a plant that comprises said first transgene integrated into the cleavage site, e) obtaining a second plant that comprises a second transgene integrated into the cleavage site, f) crossing the plant comprising said first transgene and the second plant, and g) selecting a progeny plant in which meiotic recombination has occurred to create the transgene stack comprises the first and second transgenes and wherein the first or the second transgene may be removed without the use of a custom endonuclease, and wherein the custom endonuclease that comprises a LAGLIDADG, GIY-YIG, His-Cys Box, TALE(N), or HNH motif (claim 1); wherein the endonuclease recognition sequence is present only once in the genome of the plant cell (claim 3); wherein the method further comprises identifying at least a second custom endonuclease recognition sequence that flanks the transgene stack and introducing into the plant cell at least a second custom endonuclease and cleaving the second site and integrating a nucleotide of interest into the cleavage site (claim 4); wherein the method further comprises introducing into the plant cell at least a second custom endonuclease wherein the cell comprises a second recognition site for the second custom endonuclease (claim 9), wherein the second endonuclease mediates a modification in the DNA making up the transgene stack (claim 10). Claim 11 is drawn to a plant produced by the method claim 1. The claims are also drawn to the method of claim 1 further comprising a step of regenerating a transgenic plant from said cell or progeny cell thereof, wherein the plant comprises the transgene stack (claim 12); wherein the plant is a donor line (claim 16); wherein at least one donor line is used in trait integration (claim 17); wherein the plant is advanced in germplasm improvement activities including for transgenic event selection (claim 18); wherein the method further comprises transgenic event selection (claim 20). 
Bull et al teach methods of making stacks of genomic regions including transgene stacks in crop species (See entire document, paragraphs 23, 24, 33, 38 and 41 are of particular interest). Bull et al also teach the use of methods known in the art to provide for site-specific integration or removal of transgenes to facilitate formation and modification of what they term a T-region of the genome, including the use of custom zinc finger nucleases (paragraphs 96-103). The T-region comprising stacked transgenes can be formed by transformation or breeding or a combination thereof (paragraph 38). Transgenes taught by Bull et al included herbicide resistance genes which can be used in transgenic event selection (paragraphs 39-40). 
Bull et al do not teach to use one of the types of custom endonucleases recited in the claims nor do they explicitly discuss that the endonuclease recognition site and locus or interest or transgene stack are in incomplete linkage with one another. 
	Smith et al teach rationally-designed LAGLIDADG endonucleases (meganuclease) and methods associated with making and using said endonucleases (see entire document). Smith et al further suggest that their meganucleases would be useful in maize (paragraph 0146 p 20).
	Wijnker and DeJong teach that meiotic recombination frequencies in plants are influenced by many things including genetic background, growth environment of a plant, or even sex. They also teach that recombination frequencies can be managed to increase or decrease incidence of crossovers on chromosomes (See entire document, p. 640-641 of particular interest). 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to practice the invention as claimed. Bull et al provide a general teaching of methods making a plant comprising a T-region of the genome which comprises stacked transgenes and arriving at the instant claims would have required nothing more than obvious design choices. As Bull et al suggest that the traits may be brought together by breeding, this suggests that the transgenes are far enough apart to later be separated without the use of a custom nuclease and possibly in incomplete linkage with one another. Further, given the teachings of Wijnker and DeJong, a person or ordinary skill in the art would recognize that recombination frequencies can be altered to facilitate crossing over between two loci to render the loci in incomplete linkage with one another. Bull et al also teach the use of Cre/Lox and Flp/FRT systems which are not custom endonucleases but could be used to remove a transgene. It would have been any obvious design choice to have custom recombination sites flanking the locus of interest as this would provide flexibility in the system for later modifications or the sites may have even been recreated upon insertion of the transgene if a non-homologous end joining based targeting method was used. Moreover, the steps of introducing the transgene into a first plant using a custom endonuclease would occur if the additional custom endonuclease sites introduced with a transgene were used as taught in paragraph 96-103 of Bull et al. Using the custom endonuclease of Smith in the method of a Bull et al would have only require a substitution of functional equivalents that were both known in the art, the LAGLIDADG nucleases of Smith et al for the zinc finger nucleases of Bull et al. As such, claims 1, 3-4, 9-12, 16-18, and 20 remain rejected as being obvious under 35 U.S.C. 103(a).       


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argues that CRISPR was only used to demonstrate steps e) through g) of the claimed method which involves creating a second plant comprising second transgene.
This argument is not persuasive, because these steps are still part of the methods as claimed. The final step g) requires that a transgene stack be made, which means that the second plant must comprise a transgene within a certain distance to the chromosomal location of the first transgene so that a stack may be created. Thus, the declaration fails to demonstrate support steps e)-g) of the methods as claimed. As such, the rejection of record is maintained.

Response to Arguments - Scope of Enablement
Applicant's amendments filed 07/28/2022 have overcome the rejection of record.

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663